
	
		III
		111th CONGRESS
		1st Session
		S. RES. 293
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Inhofe, Mr.
			 Coburn, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Cochran, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mr.
			 Dorgan, Mr. Durbin,
			 Mr. Ensign, Mr.
			 Enzi, Mr. Feingold,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr.
			 Johnson, Mr. Kaufman,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. LeMieux, Mr.
			 Leahy, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Henry Louis
		  Bellmon, former United States Senator for the State of
		  Oklahoma.
	
	
		Whereas Henry Bellmon served as a United States Marine
			 from 1942–1946, where he served as a platoon tank commander in the Pacific
			 theater, and was awarded the Legion of Merit for his service in Saipan and the
			 Silver Star for bravery in action on Iwo Jima;
		Whereas Henry Bellmon served as a Major in the Marine
			 Corps Reserve until 1954;
		Whereas Henry Bellmon served two non-consecutive terms as
			 governor of the State of Oklahoma from 1963–1967, when he was elected as the
			 State's first Republican governor, and from 1987–1991; and
		Whereas Henry Bellmon served the people of Oklahoma with
			 distinction for 12 years in the United States Senate from 1969–1981: Now,
			 therefore, be it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Henry Bellmon, former member of the United States Senate.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		That when the Senate adjourns today, it
			 stand adjourned as a further mark of respect to the memory of the Honorable
			 Henry Bellmon.
		
